Appeal from an order of the Family Court, Livingston County (Ronald A. Cicoria, J.), entered December 8, 2005 in a proceed*1228ing pursuant to Family Court Act article 6. The order awarded the parties joint custody of the children with primary physical residence with petitioner and visitation to respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order granting the parties joint custody of their two children, with primary physical placement with petitioner and visitation to respondent. Family Court determined following a lengthy hearing that both parties have strong and loving bonds with the children, although respondent has a history of anger management problems and petitioner has on occasion failed to recognize safety hazards in her home. The court determined that, because petitioner has been the children’s primary caregiver, she is better suited to nurture the children and to provide for their emotional support (see generally Fox v Fox, 177 AD2d 209, 211-212 [1992]), and that she is more inclined to accommodate a placement schedule that permits the children maximum access to respondent. The court’s determinations with respect to the credibility of the witnesses are entitled to great deference, and we will not disturb them (see Eschbach v Eschbach, 56 NY2d 167, 173-174 [1982]). Thus, contrary to respondent’s contention, the court’s determination that it is in the best interests of the children to award primary physical residence to petitioner is supported by a sound and substantial basis in the record (see Sorce v Sorce, 16 AD3d 1077 [2005]). Present—Scudder, P.J., Hurlbutt, Lunn, Green and Pine, JJ.